236 Md. 648 (1964)
207 A.2d 94
CLARK
v.
STATE
[No. 66, September Term, 1964.]
Court of Appeals of Maryland.
Decided December 4, 1964.
PER CURIAM:
Convicted in a non-jury trial of breaking and entering a walk-in ice box with intent to steal goods of a value less than $100, and sentenced to eighteen months, the appellant contends that excessive drinking had rendered him incapable of forming the requisite intent, and that the evidence was insufficient. There is no merit in either contention. Voluntary drunkenness is not a valid defense. Saldiveri v. State, 217 Md. 412. *649 Moreover, the testimony of all the eye witnesses was to the effect that he appeared to be in possession of his faculties. He was observed breaking the lock on the box, with an object in his hand. The fact that no tool was found is not controlling. Nor is it controlling that nothing was taken after he entered the box and before his flight and arrest. His allegation that he was denied a jury trial is disproved by the record.
Judgment affirmed.